Dismissed and Opinion Filed December 10, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01546-CR
                                        No. 05-14-01547-CR

                               TROY LEE PERKINS, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F07-71970-S, F07-71990-S

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang-Miers, and Myers
                                     Opinion by Justice Myers
       Troy Lee Perkins was convicted of aggravated robbery and sentenced to twelve years’

imprisonment in each case. Sentence was imposed in open court on January 7, 2008, and

appellant did not appeal at that time. The Court now has before it appellant’s “notice of appeal

and motion for new trial.” In the notice, appellant does not assert that any new appealable orders

have been entered since his conviction and sentencing. Rather, he challenges the proceedings

out of which his conviction arose and also references article 11.07, the post-conviction habeas

corpus provisions in the Texas Code of Criminal Procedure.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.
at 523. To invoke the Court’s jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       This Court has no jurisdiction over post-conviction habeas corpus proceedings brought

under article 11.07. See TEX. CODE CRIM. P. ANN. arts. 11.05, 11.07 (West 2005 & Supp. 2014);

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483–84 (Tex. Crim. App. 1995) (orig. proceeding) (per curiam).

       Moreover, appellant’s December 1, 2014 notice of appeal is untimely as to the January 7,

2008 sentencing date. See TEX. R. APP. P. 26.2(a)(1); Slaton, 981 S.W.2d at 210.

       We dismiss the appeals for want of jurisdiction.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
141546F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                         On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01546-CR        V.                        Trial Court Cause No. F07-71970-S.
                                                    Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Lang-Miers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 10th day of December, 2014.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                         On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01547-CR        V.                        Trial Court Cause No. F07-71990-S.
                                                    Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Lang-Miers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 10th day of December, 2014.




                                             –4–